Title: To George Washington from William Livingston, 15 January 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris[town] 15 Jany 1780
          
          I am extremely obliged to your Excellency for your very kind & polite offer of a Guard for my Security at Persippeney. But as I am pretty commodiously lodged in my present Quarters, & so near my family as to have constant Intercourse with it, I cannot think of putting the men to that trouble for my sake.
          Agreeable to your Excellencys Invitation, I shall do myself the Honour of dining with you to morrow, & am with great Esteem Dear Sir your Excellency’s most humble servant
          
            Wil: Livingston
          
        